Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to converting interaction data into sequences indicating an order of interactions and whether the sequences resulted in a goal; determining the interactions that are most frequent in the sequences as length N=1 sub-sequences; i) determining most frequent length N+1 sub-sequences that start with the length N sub-sequences; ii) incrementing N and resuming to step i) when at least one N+1 sub- sequence is determined; for each sub-sequence determined, determining a first count indicating how often the sub-sequence appears in the sequences, a second count indicating how often the sub-sequence resulted in the goal, and a probability based on the first and second counts; and a graphical user interface presenting the sub-sequences with the probability above an upper threshold as customer journey sequences that achieve the goal, classified in G06F17/18, G06Q10/04.
II. Claims 14-18, drawn to a client device comprising a user interface and a computer program, the user interface configured to enable a given user to enter a query requesting an analysis of the customer journey sequences, and the computer program configured to output the query over a computer network; and a server configured to analyze each customer journey sequence to determine an element occurring more than a first number of times, determine sub-sequences within the sequences beginning with the element and occurring more than a second number of times, determine counts for each sub-sequence indicating how often the sub-sequence occurred and how often the sub-sequence resulted in a conversion, determine a set of the sub-sequences from the counts, and output the set across the computer network to the client device, classified in G06Q30/0201.
III. Claims 19-20, drawn to determining which of the webpages is most frequently visited from a plurality of sequences, as a starting page; determining sub-sequences of the sequences beginning with the starting page; determining a first count for each sub-sequence indicating how often the sub-sequence appears in the sequences; 32Attorney Docket No. P10055-US (8828-117) determining a second count for each sub-sequence indicating how often the sub-sequence results in a goal; and selecting one of the sub-sequences as the effective sequence based on the first and second counts, classified in G06F16/904.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has the separate utility such as to enable a given user to enter a query requesting an analysis of the customer journey sequences, and the computer program configured to output the query over a computer network; and a server configured to analyze each customer journey sequence to determine an element occurring more than a first number of times, determine sub-sequences within the sequences beginning with the element and occurring more than a second number of times, determine counts for each sub-sequence indicating how often the sub-sequence occurred and how often the sub-sequence resulted in a conversion, determine a set of the sub-sequences from the counts, and output the set across the computer network to the client device.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has the separate utility such as determining which of the webpages is most frequently visited from a plurality of sequences, as a starting page; determining sub-sequences of the sequences beginning with the starting page; determining a first count for each sub-sequence indicating how often the sub-sequence appears in the sequences; 32Attorney Docket No. P10055-US (8828-117) determining a second count for each sub-sequence indicating how often the sub-sequence results in a goal; and selecting one of the sub-sequences as the effective sequence based on the first and second counts.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has the separate utility such as determining which of the webpages is most frequently visited from a plurality of sequences, as a starting page; determining sub-sequences of the sequences beginning with the starting page; determining a first count for each sub-sequence indicating how often the sub-sequence appears in the sequences; 32Attorney Docket No. P10055-US (8828-117) determining a second count for each sub-sequence indicating how often the sub-sequence results in a goal; and selecting one of the sub-sequences as the effective sequence based on the first and second counts.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683